              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 283 MR WCM

JACQUALYN LANIER and                  )
JIMMY MASSEY                          )
                                      )
             Plaintiffs,              )
                                      )                  ORDER
v.                                    )
                                      )
PUBLIX SUPER MARKETS,                 )
INC. and PUBLIX NORTH                 )
CAROLINA, LP,                         )
                                      )
            Defendants.               )
_______________________________       )

      This matter is before the Court for case management purposes.

      On October 2, 2019, the parties were notified of their obligation to

participate in an Initial Attorney’s Conference (“IAC”).

      Plaintiffs’ counsel was subsequently allowed to withdraw and the

deadline to file a Certificate of Initial Attorneys’ Conference (“Certificate”) was

extended. Doc. 12.

      On more than one occasion, the Court has advised Plaintiffs, who now

appear pro se, of the availability of this District’s Pro Se Settlement Assistance

Program (the “Program”). See Docs. 17, 22.

      Plaintiffs were given until February 5, 2020 to decide whether to

participate in the Program and to return the completed form to the Clerk of


                                          1
Court in Asheville. Doc. 22. Further action with respect to the entry of a

Pretrial Order and Case Management Plan was deferred.

      As of the date of this Order, Plaintiffs have not returned the appropriate

opt in form and otherwise have not submitted a response regarding the

Program.

      Accordingly, the parties are DIRECTED to file by February 24, 2020 a

Certificate of Initial Attorneys’ Conference. Counsel for Defendants shall be

responsible for coordinating the IAC and submitting the Certificate. Defense

counsel is encouraged to contact Plaintiffs promptly upon receipt of this Order

to arrange the IAC. In the event the parties are unable to agree on a proposed

discovery plan, each side may submit its own proposal.

      It is so ordered.


                            Signed: February 12, 2020




                                           2
